Citation Nr: 1825007	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  97-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a liver disability, claimed as due to in-service herbicide agents exposure and/or secondary to service-connected diabetes mellitus, Type II. 

2. Entitlement to service connection for a skin disability, claimed as due to in-service herbicide agents exposure and/or secondary to a liver disability.

3. Entitlement to an increased initial disability rating for a psychiatric disorder, rated as noncompensably disabling prior to November 7, 1996; as 30 percent disabling from November 7, 1996 to August 22, 2003; and as 100 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969, including service in the Republic of Vietnam. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 1994 and January 2011 rating decisions of the San Juan RO. The April 1994 rating decision denied entitlement to service connection for a liver disability and the January 2011 decision implemented a Board decision granting service connection for a psychiatric disorder and assigned the disability ratings reflected above.  It was determined during the course of the appeal that the liver claim also included the skin claim.

This case has a long and complicated history.  Pertinently, after a February 2010 Joint Motion for Remand, the Board issued a decision in July 2010 that granted the Veteran's claim for service connection for a psychiatric disorder, and remanded his service connection claims for skin and liver disabilities.  The Veteran has since perfected an appeal as to the initial disability ratings assigned for his service-connected psychiatric disorder.  

In August 2015, the Board again remanded the case for further development.

The matter of the initial ratings to be assigned for the Veteran's psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's liver disorder was not incurred in service and the preponderance of the evidence is against a finding that it is related to his service, to include as due to his exposure to herbicide agents therein, or that it is caused or aggravated by his service-connected diabetes mellitus.  

2. The Veteran's skin disability was not incurred in service and the preponderance of the evidence is against a finding that it is related to his service, to include as due to his exposure to herbicide agents therein; his liver disability is not service-connected.


CONCLUSIONS OF LAW

1. The criteria for service connection for a liver disability have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a skin disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In May 2004 and February 2005, the Veteran was provided letters detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Regarding VA's duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains service treatment records, service personnel records, and postservice treatment records, including records from the Social Security Administration (SSA).  The Board acknowledges that the below remand includes instructions to develop for additional private treatment records identified in the Veteran's SSA disability decision.  However, as these records are specific to the Veteran's psychiatric disability, it is not anticipated that they will have any bearing on the issues decided herein.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded VA medical examinations.  Based on the examinations and the records, the VA medical examiners were able to provide adequate opinions with regard to the skin and liver disability claims.  Accordingly, the Board determines that VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied with regard to the issued decided herein.  

Service Connection - Direct

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the Veteran's February 1994 informal claim, he requested service connection for a liver disability based on his presumed exposure to herbicide agents while serving in the Republic of Vietnam.  During the course of his appeal, he also asserted that he had a skin disability that might be related to his liver disability.  See, e.g., May 1994 VA Form 9, substantive appeal.  Accordingly, the Veteran's claims for service connection for a liver disability and a skin disability were primarily developed and adjudicated as claims seeking service connection secondary to herbicide agent exposure.  

In April 2009, the Board denied the Veteran's service connection claims for a liver disability and a skin disability.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court endorsed a Joint Motion for Remand that vacated the Board's denial of service connection for a liver disability and skin disability to ensure that adequate development was conducted to address the question of whether the Veteran's liver disability or skin disability were directly related to his military service.  Such development has been completed and, as such, the Board will now address whether there is a direct association between the Veteran's claimed disabilities and his military service.

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to his skin or the liver.  On June 1969 service separation physical examination, the Veteran's skin and liver were clinically assessed as normal.  In the associated report of medical history, the Veteran also denied having problems with the skin or liver.
After service, the Veteran is not shown to have a liver disability until October 1994 when an abdominal ultrasound revealed diffuse irregularity to the texture of the liver, suggestive of focal areas of fatty infiltration.  He is also not shown to have a skin disability until May 2004, when he underwent a VA examination and was given diagnoses of solar lentigines and idiopathic acquired leukoderma.  He was also later given a diagnosis of tinea pedis during the course of his VA treatment.  See, e.g., July 2010 VA treatment record.  Significantly, prior to these dates, the Veteran was examined on multiple occasions and not shown to have a liver or skin disability.  For example, on March 1971 and June 1975 VA examinations, the Veteran did not have any skin diseases and no liver conditions were noted on review of the digestive system.  

Based upon the foregoing evidence, service connection for a liver disability or a skin disability on the basis that such became manifest in service and persisted is not warranted.  It is also not shown that the Veteran has a liver or skin disability that became manifest within one year of his separation from service that would also qualify as a chronic disease under 38 U.S.C. § 1112, such that service connection on that basis would be warranted.  

In finding that the Veteran has not had a continuous skin disability from service, the Board recognizes that at the May 2004 VA examination, he asserted that he had dark-colored plaques on the dorsum of his hands for many years since the Vietnam War, as well as pigmented patches on his lower legs since 1970; however, such is not corroborated by the record, as described above.  In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Court held that the Board could not determine that lay evidence lacked credibility merely because it is unaccompanied by contemporaneous medical evidence.  Therefore, it is only one factor that the Board has considered to assess the credibility of the Veteran's statement.  The Board also finds it significant that the Veteran did not report any skin conditions on his service separation report of medical history and although he filed earlier claims for benefits with VA, he did not file a claim for a skin disability despite his later contention that he has suffered from skin conditions continuously since service.  In this regard, the Board notes that even in the instant claim, the Veteran did not actually file a claim for service connection for a skin disability.  Rather, he filed a claim for a liver disability, which was later determined (based upon his contentions made) to include a skin component.  

Regarding whether the Veteran's liver or skin disabilities are otherwise directly related to his military service, medical opinions were obtained in October 2012 and June 2017.  In October 2012, a VA examiner opined that the Veteran's claimed disabilities were less likely than not related to his service because his military medical records were silent for diagnosis and treatment of a skin disease, and because his claims file and VA records were silent for diagnosis or treatment of a liver disease.  

In June 2017, a VA examiner opined that the Veteran's currently diagnosed fatty liver condition was less likely than not related to his service because it was found in 1994, several years after his last day of active service in 1969.  The examiner noted that the Veteran's service treatment records were silent for any liver symptoms or disease; therefore, his fatty liver condition was not incurred in service.  A different VA examiner also opined in June 2017 that the Veteran's currently diagnosed tinea pedis, solar lentigines, and idiopathic acquired leukoderma were less likely than not related to the Veteran's service.  The examiner explained that the available service treatment records and medical records did not show any evidence of signs, symptoms, diagnoses or treatments to suggest a skin condition during active military service or within a year after separation from service.  

As the July 2017 VA medical opinions were by physicians (who by virtue of training and experience are qualified to offer these opinions), reflect familiarity with the entire record as well as the Veteran's past medical history, was based on an in-person examination of the Veteran, and include an explanation of the rationale for the opinions, they have substantial value and the Board finds the opinions persuasive.  Significantly, they are supported by the earlier October 2012 VA medical opinions and there are no opinions to the contrary.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a liver disability or a skin disability on a direct basis. 
Service Connection - Herbicide Agents Exposure

As previously mentioned above, the Veteran's main theory of entitlement in this case is that his claimed liver and skin disabilities are the result of herbicide agents (including Agent Orange), to which he was exposed while serving in the Republic of Vietnam.

The Veteran's service personnel records show that he served in the Republic of Vietnam.  Therefore, his exposure to herbicide agents in service is established.

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C. §  1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumption include chloracne or other acneform diseases consistent with chloracne and porphyria cutanea tarda, both of which must manifest within one year after the last exposure to an herbicide agent, but does not include fatty liver conditions or other skin conditions.  As the Veteran is not shown to have ever had a diagnosis of chloracne or other acneform disease consistent with chloracne or porphyria cutanea tarda, the herbicide exposure presumptive provisions of 38 U.S.C. § 1116 do not apply to his claims for service connection for a liver disability and a skin disability.

Nevertheless, a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange, is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Stefl v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042(Fed. Cir. 1994).  There is, however, no competent evidence in the record of a nexus between the Veteran's liver or skin disabilities and Agent Orange exposure.

On May 2004 VA examination, the examiner found that the Veteran's liver function tests were essentially within normal limits.  The only diagnosis offered was a fatty liver condition, based on an October 1994 abdominal sonogram.  The examiner opined that this condition was not related to Agent Orange exposure, as fatty liver was not one of the disabilities recognized to be associated to Agent Orange exposition.

In October 2012, a VA examiner opined that the Veteran's skin disabilities were less likely than not related to his service.  The examiner explained that solar lentigines and tinea pedis were not diseases associated with exposure to certain herbicide agents in Vietnam.  

In June 2017, a VA examiner opined that the Veteran's liver disability was less likely than not related to his service.  The examiner explained that fatty liver was not in the list of presumptive conditions related to Agent Orange as determined by VA, and concluded that the Veteran's currently diagnosed fatty liver was not associated to any incident or issue during active service.  A different VA examiner also opined in June 2017 that the Veteran's currently diagnosed tinea pedis, solar lentigines, and idiopathic acquired leukoderma were less likely than not related to the Veteran's presumed in-service herbicide agents exposure because "the medical literature did not support a direct etiologic relation between past herbicide exposure, and the development of tinea pedis, solar lentigines and/or idiopathic acquired leukoderma."  

The Board finds that the June 2017 VA skin examination is the most probative medical evidence of record as it is based on a thorough review of the claims file, an in-person evaluation, a review of medical literature, and contains a well-supported opinion and rationale.  Furthermore, it is supported by the October 2012 VA examiner's medical opinion and is the only competent, medical etiological opinion of record.  

Regarding the claimed liver disability, the Board recognizes that the May 2004 and June 2017 VA examiners' negative medical opinions are both essentially predicated on a finding that fatty liver conditions are not presumptive conditions related to Agent Orange.  However, as noted above, a disability may still be found to be related to Agent Orange exposure with proof of direct causation.  Although the May 2004 and June 2017 VA examiners did not comment on whether the Veteran's fatty liver is directly related to his herbicide agent exposure, the Board finds that a medical opinion is not necessary in this regard as there is nothing in the record to indicate the claimed liver disability may be associated with herbicide agent exposure, apart from the Veteran's own assertions.  See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's own statements relating his liver disability and skin disability to herbicide agents exposure in service are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical causation in this matter; whether a disease/condition is related to Agent Orange exposure is a complex medical question, and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a liver disability or a skin disability as due to herbicide (Agent Orange) exposure.

Service Connection - Secondary 

As explained at the outset, the Veteran's claim for service connection for a skin disability stems from his assertion at one point during the appeal process that he had a skin disability that might be related to his liver disability.  The record also raised the question of whether the Veteran has a liver disability that is causally related to his service-connected diabetes mellitus.

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

On June 2017 VA examination, it was the examiner's opinion that the Veteran's fatty liver condition was less likely than not proximately due to or the result of his service-connected condition.  Regarding causation, the examiner explained that the fatty liver predated the Veteran's diabetes mellitus by "many years," as fatty liver was found in 1994 and diabetes mellitus in 2009.  Regarding aggravation, the examiner stated that an aggravation of the fatty liver condition had not occurred.  The examiner explained that the fatty liver condition had "remained stable as per the follow up ultrasound and liver function tests," and had not been aggravated.

The Board finds that the June 2017 VA examiner's opinion as to secondary service connection is the most probative medical evidence of record as it is based on a thorough review of the claims file, an in-person evaluation, and contains a well-supported opinion and rationale.  Furthermore, it is the only competent evidence of record that addresses the question of whether the Veteran's liver disability is secondary to his service-connected diabetes mellitus. 

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a liver disability on a secondary service connection theory of entitlement.

Inasmuch as service connection for a liver disability has been denied in this decision, a threshold legal requirement for establishing secondary service connection is not met, i.e., it is not shown that the primary disability (liver disability) alleged to have caused or aggravated the disability for which secondary service connection is sought (skin disability) is service-connected.  Accordingly, the claim of service connection for a skin disability as secondary to a liver disability is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).

In summary, there is no reasonable doubt to resolve on the Veteran's behalf, and service connection for a liver disability and a skin disability is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a liver disability, to include as due to herbicide agents exposure and/or as secondary to service-connected diabetes mellitus, is denied.

Service connection for a skin disability, to include as due to herbicide agents exposure and/or as secondary to a liver disability, is denied.


REMAND

While the Board regrets any additional delay, the Veteran's claim for an increased initial evaluation for a psychiatric disorder, rated as noncompensably disabling prior to November 7, 1996; as 30 percent disabling from November 7, 1996 to August 22, 2003; and as 100 percent disabling thereafter must be remanded for additional development prior to adjudication. 

In this regard, the Board notes that this claim was remanded in August 2015, in part, for the development of VA treatment records prior to June 2003.  On remand, the requested development was conducted and the search for the requested records was unsuccessful.  See May 2017 VA search note.

However, the record also contains evidence that the Veteran received treatment from private mental health providers, including Hato Rey Psychiatric Hospital, Dr. O.C., and Dr. M.S.  See Social Security Administration Decision.  As there is no evidence in the record that any attempts were made to obtain these medical records and associate them with the claims file, such should be completed on remand.

Furthermore, the Board finds that a retrospective medical opinion as to the severity of the Veteran's psychiatric condition prior to August 2003 would be helpful to the adjudication of this claim, given the Veteran's complicated medical history, the multiple underlying psychiatric conditions, and the missing records. See Chotta v. Peake, 22 Vet. App. 80 (2008) (holding that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period).  Specifically, the examiner is asked to address the severity of the Veteran's psychiatric symptoms for the two periods: (1) prior to November 7, 1996, and (2) from November 7, 1996 to August 22, 2003. 

Accordingly, the case is REMANDED for the following actions:

1. After obtaining all needed authorizations, attempt to obtain and associate with the claims file any outstanding private treatment records for the period prior to August 22, 2003.  Specifically, attempts should be made to obtain the Veteran's relevant records from Hato Rey Psychiatric Hospital, Dr. O.C., and Dr. M.S.  All efforts to obtain the records should be noted for the record, and if any of the records are unable to be obtained, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

2. After undertaking the above development to the extent possible, obtain a retrospective medical opinion from an appropriate VA doctor as to the nature, extent, and severity of the Veteran's psychiatric disorder for the following periods:

a. The period prior to November 7, 1996, and 
b. The period from November 7, 1996 to August 22, 2003.

The claims file should be made available to and reviewed by the examiner.  The examiner in providing the above opinion should specifically discuss the Veteran's competent claims regarding his adverse symptomatology.  The examination report must include a complete rationale for all opinions expressed. 

3. After completion of all requested and necessary development, the AOJ should adjudicate the claim. If any benefit for which there is a perfected appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


